Exhibit 10.40
AGREEMENT TO EXTEND THE LEASE AGREEMENT, OPTIONS TO PURCHASE AND
OPTION TO LEASE
     This is an Agreement To Extend the LEASE AGREEMENT, OPTIONS TO PURCHASE AND
OPTION TO LEASE (hereinafter Agreement To Extend) entered into by and between
EZE MANAGEMENT PROPERTIES LIMITED PARTNERSHIP (hereinafter EZE) and ROCKWELL
MEDICAL TECHNOLOGIES, INC. (hereinafter ROCKWELL).
WITNESSETH:
     WHEREAS, the parties to this Agreement to Extend intend to extend the terms
of their previous Lease Agreement, Options to Purchase and Option To Lease
(hereinafter Lease) that was entered into and became effective March 19, 2008, a
copy of which is attached hereto and incorporated herein; and
     WHEREAS, the parties intend to alter only specified provision of their
previous Lease by the Agreement to Extend, and as such they intend to have the
unspecified provisions of the Lease remain unadulterated. Furthermore, the
parties intend that the previous Lease and this Agreement to Extend be treated
as a single document; and
     WHEREAS, the parties now consider it to be in their respective best
interests to extend the Lease between themselves, and have reached an
understanding and now wish to reduce their understanding to writing;
     NOW, THEREFORE, for and in consideration of the mutual and several binding
promises, convents and undertakings herein contained and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby acknowledge satisfaction with regard to the terms and
conditions hereof and acknowledge the terms and conditions of this Agreement to
Extend to be fair, just, adequate and reasonable, and hereby freely and
voluntarily agree to extend the Lease and amend specific terms of the Lease by
the substitution of the following terms:
     1.03 Base Term. The term of this Agreement to Extend shall commence on
March 1, 2011 (the “Lease Commencement Date”) and continue for a period of two
(2) years to end on February 28, 2013 (the “Base Term”).

1



--------------------------------------------------------------------------------



 



Exhibit 10.40
     2.02 Additional Rent. Tenant shall be responsible for the payment of
certain costs relating to real estate taxes and insurance premiums, each being
specifically detailed in Article IV and Article V respectively. For the term of
this Agreement to Extend the monthly amount to be paid by Tenant for Property
Taxes shall be Three Thousand Five Hundred Fifty and 00/100 Dollars ($3,550.00)
and the monthly amount to be paid by Tenant for Insurance shall be Three Hundred
and 00/100 Dollars ($300.00).
     2.07 Final Build Out Payment. In addition to the rent amount specified in
Section 2.01 c in the Lease and the amounts specified in Section 2.02 of this
Agreement to Extend, Tenant shall also pay to Landlord Six Thousand Three
Hundred Twenty-Five and 96/100 Dollars ($6,325.96) on March 1, 2011 as the final
payment for the Build Out of the building located at 604 High Tech Court, Greer,
South Carolina.
GENERAL PROVISIONS
     The parties represent to each other and further agree to the following:
     I. This Agreement to Extend expresses the entire agreement between the
parties, supersedes any prior understandings or agreements between them, and
there are no other representations or warranties other that those specifically
set forth herein.
     II. No wavier of any breach by either party of the terms and conditions of
this Agreement to Extend shall be binding upon either of the parties unless
reduced to writing and subscribed to by the both of the parties.
     III. EZE and ROCKWELL expressly agree that, at any time hereafter, each of
them shall make, execute and deliver any and all further and other instruments
or papers or things as may be reasonably required or desirable for the purpose
of giving full effect to this Agreement to Extend.
     IN WITNESS WHEREOF, the parties have hereunto set their hands and seals on
the date and year shown below on this Agreement to Extend.

2



--------------------------------------------------------------------------------



 



Exhibit 10.40

         
/s/ Allison Anders
      /s/ Richard A. Grant
 
       
 
       
WITNESS
      EZE Management Properties, LP
 
       
/s/ Julie A. Law
      2/17/2011
 
       
 
       
WITNESS
      Date:
 
       
 
       
 
       
/s/ David Kull
      /s/ Thomas E. Klema
 
       
 
       
WITNESS
      Rockwell Medical Technologies, Inc.
 
       
 
       
/s/ Nicole Driscoll
      2/17/2011
 
       
 
       
WITNESS
      Date

3